Citation Nr: 0532605	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Whether new and material evidence was submitted to reopen 
the veteran's claim for service connection for peptic ulcer 
disease.






INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from November 1941 to September 1942, 
including a period of as a Prisoner of War (POW) from April 
1942 to September 1942, and from March 1945 to May 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Board remanded the case for further development in April 
2004.


FINDINGS OF FACT

1.  The RO denied service connection for malaria in a 
November 1990 decision. The veteran was notified of that 
decision by a properly addressed letter dated in November 
1990.

2.  The veteran filed a timely notice of disagreement with 
the denial of his claim for service connection for malaria in 
July 1991.

3.  A statement of the case for service connection for 
malaria was issued in April 2005.

4.  The veteran failed to timely perfect his appeal of the 
November 1990 denial and April 2005 Statement of the case by 
the filing of a substantive appeal within the time limits 
prescribed by law.

5.  In an October 1991 decision, the RO denied service 
connection for peptic ulcer disease.  The veteran was advised 
of this denial and his procedural and appellate rights in an 
April 1992 letter.  A notice of disagreement was not received 
within the subsequent one-year period.

6.  Evidence submitted since the RO's October 1991 decision, 
is cumulative or redundant, or it is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  As a timely substantive appeal of the November 1990 
rating decision, denying entitlement to service connection 
for malaria, was not filed, the Board is without jurisdiction 
to review the merits of such claims.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.300, 20.302, 20.303, 20.305, 20.1103 (2005).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for peptic ulcer disease 
has not been received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the VCAA notice was provided to the 
veteran in May 2001 letter, prior to the initial unfavorable 
agency decision, which was issued in March 2002.  As such, 
the Board finds no defect with respect to the timing of the 
VCAA notice

Additionally, the RO notified the veteran of the evidence and 
information necessary to substantiate his claim to reopen 
claim for service connection for peptic ulcer in July 2003 
letter and a February 2005 supplemental statement of the 
case.  The VA fully notified the veteran of what is required 
to substantiate such claims in the notification letter.  The 
VCAA letter notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, private and VA medical records and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  Furthermore, 
in correspondence received at the RO in September 2005, the 
veteran indicated that he had no additional evidence for his 
claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Timeliness of appeal for malaria

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2005).  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later. 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where a claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final.)  

By regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9,...or correspondence 
containing the necessary information." 38 C.F.R. § 20.202 
(2005).  A properly completed VA Form includes the signature 
of the claimant, his representative, or his guardian.  See 
Fleishman v. West, 138 F.3d 1429 (Fed. Cir. 1998); cert. 
denied 119 S. Ct. 371 (1999).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the SOC, and to formulate and present 
specific arguments relating to errors of fact or law made by 
the RO. 38 U.S.C.A. § 7105(d)(3); Roy, at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown. 
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing, and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal. 38 C.F.R. § 20.303 (2005).

In the instant case, the RO denied entitlement to service 
connection for malaria in a November 1990 decision.  In a 
November 1990 letter, the RO notified the veteran of this 
decision and advised him of his appellate rights.  The 
veteran filed a notice of disagreement on July 1991.  In an 
April 2004 remand, the Board directed the RO to send the 
veteran a SOC addressing the issue of service connection for 
malaria.  The RO issued a statement of the case on April 5, 
2005 along with an enclosed VA Form 9 Substantive Appeal and 
advised the veteran to submit a substantive appeal within 60 
days.  The veteran did not submit a substantive appeal or any 
other document contesting the SOC within 60 days after 
receipt of the April 2005 statement of the case.  

Simply put, as no additional evidence was received by the RO, 
following the issuance of the statement of the case in April 
2005, within the time permitted to perfect an appeal, as 
would have required the RO to prepare and furnish a 
supplemental statement of the case and possibly extend the 
period within which to timely file the substantive appeal. 
See 38 C.F.R. § 20.302(b); VAOPGCPREC 9-97, 62 Fed. Reg. 
15567 (1997).

In September 2005, the Board sent the veteran a letter 
advising that a substantive appeal as to the denial of his 
claim for service connection for malaria was not of record 
and requesting that the veteran present an argument as to 
whether a timely appeal was submitted.  In a September 2005 
response, the veteran did not address the timeliness of the 
appeal as to the issue of service connection for malaria.

In the absence of timely perfection of the appeal in 
question, the Board lacks jurisdiction to consider the merits 
of the claim. Hence, it must be dismissed. 

The facts surrounding the issue of the timeliness of the 
veteran's substantive appeal are undisputed.  Because the 
governing legal authority, and not the evidence, is 
dispositive of this matter, the VCAA and its implementing 
regulations are not applicable to the timeliness question.  
See Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

III.  New and Material evidence - peptic ulcer disease

The RO initially denied service connection for peptic ulcer 
in October 1991 and the veteran did not file a notice of 
disagreement.  At that time, review of the service medical 
records did not show treatment for peptic ulcer disease.  
Although the records do show that the veteran was a POW.  
However, VA examination in July 1991 did not find or diagnose 
peptic ulcer disease.  The RO denied the claim on the basis 
that there was no diagnosis of peptic ulcer disease 
subsequent to service.

In an April 1992 letter, the veteran was notified of this 
decision and of his procedural and appellate rights.  He did 
not appeal this decision.  Thus, this decision is final.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In August 1999, the veteran attempted to reopen his claim for 
service connection for peptic ulcer disease.  In order for 
the claim to be reopened, evidence must be presented, or 
secured, since the 1991 determination which is relevant to, 
and probative of, the matter under consideration.  

The evidence associated with the claims file subsequent to 
the RO's October 1991 decision includes statements by the 
veteran that he had peptic ulcer disease and was a POW, and 
additional post service private treatment records as well as 
a VA cardiology examination.  

None of the private medical records or the VA examination 
show any complaints, findings, or diagnoses of peptic ulcer 
disease.  

While the veteran's statements are presumed to be true, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), his 
statements in this case are repetitive of previous statements 
made which were previously considered by the RO in 1991, and 
are therefore not new.  Essentially, it is claimed that he 
now had peptic ulcer disease and he was a POW during service.  
This was the veteran's contention at the time the RO 
previously denied the claim.  Moreover, the veteran, as a lay 
person without medical training or expertise, is not 
qualified to offer opinions regarding diagnosis or etiology 
of medical conditions; as such, his opinions cannot 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  Accordingly, in addition to not being 
new, the veteran's statements and annotations are not 
material to the issue.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

Postservice records added to the claims file subsequent to 
the 1991 denial private treatment records and VA examination 
addressing the veteran's heart disorder.  However, the 
treatment records do not represent competent medical evidence 
of a diagnosis of peptic ulcer disease.  While this evidence 
is new, it is not material to the issue on appeal as it does 
not bear substantially on the issue at hand.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for peptic ulcer 
disease since the 1991 RO decision is cumulative of evidence 
previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the October 1991 denial of service connection for 
peptic ulcer disease is not new and material, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).  




ORDER

A timely perfected appeal to the November 1990 decision, 
which denied service connection for malaria, was not filed 
and the appeal as to this issue is dismissed.

The application to reopen the claim of service connection for 
peptic ulcer disease is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


